DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 03/01/2021, with respect to claim 18 have been fully considered and are persuasive. The 35 USC 103 rejection of claim 18 has been withdrawn. 
Drawings Objection made in the Office Action mailed on 12/07/2020 is hereby withdrawn as a result of amendments made in the reply filed on 03/01/2021. Similarly, the 35 USC 112 second paragraph rejection issued in the Office Action mailed on 12/07/2020 is hereby withdrawn as a result of amendments made in the reply filed on 03/01/2021.
Applicant’s argument with respect to claims 1-5, 7-9, and 11-16 have been considered, but they are not persuasive. Applicant argues:

    PNG
    media_image1.png
    274
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    637
    media_image2.png
    Greyscale

After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As shown in FIGs. 2-3, the first coil 12 of Son has three turns, so “N1 turns” as claimed in Son is three. Similarly, the second coil 22 in Son has three turns, so “N2 turns” as claimed in Son is also three. The first coil 12 has three conductive patterns 12-12c, and the second coil 22 has three conductive patterns in Son. Accordingly, Son teaches each of the first and second coil conductors has a plurality of first and second conductive patterns. Since there are three conductive patterns in each of the first and second coil conductor, the intervals g1 and g2 between adjacent turns in N1 and N2 are two, respectively. In other words, g1 is two, and g2 is also two. So, g1 x N1 is 2 x 3, which equals six units. Similarly, g2 x N2 is 2 x 3, which equals 6 units. As illustrated in FIG. 2 of Son, g1 x N1 is the distance from the lower surface of conductive pattern 12c to the upper surface of conductive pattern 12a, and similarly, g2 x N2 is the distance from the upper surface of conductive pattern 22a to lower surface of conductive pattern 22c. The distance between lower surface of conductive pattern 12c and upper surface of gap layer 14 in Son is at least the distance from the lower surface of conductive pattern 12 to the upper surface of conductive pattern 12a, or g1 x N1, which is six 

Drawings
3.	The drawings received on 09/25/2018 are acceptable.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (U.S. PG. Pub. No. 2016/0078997 A1).
With respect to claim 1, Son et al., hereinafter referred to as “Son,” teaches a coil component 10 (FIGs. 1-4), comprising:

a first coil conductor 12 provided in the first insulator body and wound around a coil axis (vertical axis) for N1 turns (turns of conductive patterns 12a-12c) such that intervals (space between conductive patterns in vertical direction) between adjacent turns are g1; 
a second coil conductor 22 provided in the second insulator body and wound around the coil axis for N2 turns (turns of conductive patterns 22a-22c) such that intervals (turns of conductive patterns 22a-22c) between adjacent turns are g2;
a first external electrode 31 electrically connected to one end (end connection to I) of the first coil conductor: and
a second external electrode 34 electrically connected to another end (end connection to O) of the first coil conductor.
wherein a first coil surface (e.g. lower surface) of the first coil conductor faces a second coil surface (upper surface) of the second coil conductor, and
wherein a distance T (thickness from conductive pattern 12c to conductive pattern 22a) between the first coil surface and the second coil surface satisfies a relationship T ≥ g1 x N1 + g2 x N2,
wherein the first coil conductor includes a plurality of first conductive patterns (at least three patterns) and the
second coil conductor includes a plurality of second conductive patterns (at least three patterns), and
wherein the first coil surface is a lower surface of a bottom-most one of the plurality of

With respect to claim 2, Son teaches the coil component according to claim 1, wherein the first insulator body has a volume resistivity of 1 x 107 Ω.cm or lower (para. [0042]). Son teaches the first insulator body as claimed, and the claim does not define how the volume resistivity as claimed is obtained. Accordingly, Son teaches the claimed invention. 
With respect to claim 3, Son teaches the coil component according to claim 1, wherein the second insulator body has a volume resistivity of 1 x 107 Ω.cm or lower (para. [0042]). Son teaches the second insulator body as claimed, and the claim does not define how the volume resistivity as claimed is obtained. Accordingly, Son teaches the claimed invention. 
With respect to claim 4, Son teaches the coil component according to claim 1, wherein the distance T satisfies a relationship 2 x (g1 x N1 + g2 x N2) ≥ T ≥ g1 x N1 + g2 x N2 (para. [0033]).
With respect to claim 5, Son teaches the coil component according to claim 1, wherein the first coil conductor has a different shape than the second coil conductor (para. [0029]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, and further in view of Kuniaki et al. (WO 2017/159284 A1).
With respect to claim 7, Son teaches the coil component according to claim 1. Son does not expressly teach
the first coil conductor is connected to the first external electrode via a first via conductor, and
a distance M5 between the second coil conductor and the first via conductor satisfies a relationship M5 ≥ g1 x N1 + g2 x N2.
Kuniaki et al., hereinafter referred to as “Kuniaki,” teaches a coil component [Drawing 1], wherein the first coil conductor 34 is connected to the first external electrode (not expressly shown) via a first via conductor (via similar to Wb4), and
a distance M5 (distance between end of coil conductor 34 and land 34b) between the second coil conductor and the first via conductor satisfies a relationship M5 ≥ g1 x N1 + g2 x N2 (by visual inspection) (abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the relationship as taught by Kuniaki to the coil component of Son to provide the required insolation between coil component elements to meet design requirements.
With respect to claim 8, Son teaches the coil component according to claim 1. Son does not expressly teach

a distance M6 between the first coil conductor and the second via conductor satisfies a relationship M6 ≥ g1 x N1.
Kuniaki teaches a coil component [Drawing 1], wherein
the first coil conductor 31 is connected to the second external electrode (not expressly shown) via a second via conductor (via similar to Wb4), and
a distance M6 (distance between end of coil 31 and land 21) between the first coil conductor and the second via conductor satisfies a relationship M6 ≥ g1 x N1 (by visual inspection) (abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the relationship as taught by Kuniaki to the coil component of Son to provide the required insolation between coil component elements to meet design requirements.
With respect to claim 11, Son teaches the coil component according to claim 1, further comprising: 
a third external electrode 32 electrically connected to one end (end connection to I) of the second coil conductor; and
a fourth external electrode 33 electrically connected to another end (end connection to O) of the second coil conductor (para. [0037]). Son does not expressly teach
the second coil conductor is connected to the third external electrode via a third via conductor, and the second coil conductor is connected to the fourth external electrode via a fourth via conductor, and
a distance M7 between the second coil conductor and the fourth via conductor satisfies a relationship M7 ≥ g2 x N2.
Kuniaki teaches a coil component [Drawing 1], wherein

a distance M7 (distance between end of coil 32 and lane 32b) the second coil conductor and the fourth via conductor satisfies a relationship M7 ≥ g2 x N2 (by visual inspection) (abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the relationship as taught by Kuniaki to the coil component of Son to provide the required insolation between coil component elements to meet design requirements.
With respect to claim 12, Son teaches the coil component according to claim 11, wherein all of the first external electrode, the second external electrode, the third external electrode, and the fourth external electrode are provided on a mounting surface of the base (Son, para. [0046]).

9.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, and further in view of Masuda et al. (U.S. PG. Pub. No. 2012/0049974 A1).
With respect to claim 9, Son teaches the coil component according to claim 1. Son does not expressly teach the first coil conductor is connected to the first external electrode via a first via conductor and the second external electrode via a second via conductor, the first via conductor is longer than the second via conductor.
Masuda et al., hereinafter referred to as “Masuda,” teaches a coil component 10 (FIG. 2), wherein the first coil conductor 18a and 18b is connected to the first external electrode 14a via a first via conductor b1 and b2 and the second external electrode 14b via a second via .

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Kuniaki, as applied to claim 1 above, and further in view of Masuda.
With respect to claim 13, Son in view of Kuniaki teaches the coil component according to claim 11. Son in view of Kuniaki does not expressly teach the second coil conductor is connected to the third external electrode via a third via conductor and the fourth external electrode via a fourth via conductor, the third via conductor is longer than the fourth via.
Masuda teaches a coil component 10 (FIG. 2), wherein the second coil conductor 22a and 22b is connected to the third external electrode 14c via a third via conductor b11-b15 and the fourth external electrode 14d via a fourth via conductor b17-b20, the third via conductor is longer than the fourth via (para. [0031]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the via conductors as taught by Masuda to the coil component of Son to prevent occurrence of warpage in the insulator body (para. [0010]).

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, in view of Jung et al. (U.S. PG. Pub. No. 2014/0176282 A1).
With respect to claim 14, Son teaches the coil component according to claim 1. Son does not expressly teach the coil component has a thickness of 0.6 mm or smaller.
Jung et al., hereinafter referred to as “Jung,” teaches a coil component 1 (FIG. 1), wherein the coil component has a thickness of 0.6 mm or smaller (para. [0054]). It would have .

12.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, in view of Yang et al. (U.S. PG. Pub. No. 2018/0061552 A1).
With respect to claim 15, Son teaches the coil component according to claim 1. Son does not expressly teach the first filler particles contain 95 wt% or more Fe.
Yang et al., hereinafter referred to as “Yang,” teaches a coil component 100 (FIG. 2), wherein the first filler particles contain 95 wt% or more Fe (para. [0032]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the filler content as taught by Yang to the coil component of Son to provide the required magnetic permeability (para. [0032]).
With respect to claim 16, Son teaches the coil component according to claim 1. Son does not expressly teach the second filler particles contain 95 wt% or more Fe.
Yang teaches a coil component 100 (FIG. 2), wherein the second filler particles contain 95 wt% or more Fe (para. [0032]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the filler content as taught by Yang to the coil component of Son to provide the required magnetic permeability (para. [0032]).

Allowable Subject Matter
13.	Claims 18-19 are allowed.
14.	The following is an examiner’s statement of reasons for allowance:
inter alia, a coil component, comprising: a first coil conductor provided in the first insulator body; a second coil conductor provided in the second insulator body; a first via conductor electrically connecting between the first coil conductor and the first external electrode; a second via conductor electrically connecting between the first coil conductor and the second external electrode; a third via conductor electrically connecting between the second coil conductor and the third external electrode; and a fourth via conductor electrically connecting between the second coil conductor and the fourth external electrode, a distance M5 between the second coil conductor and the first via conductor satisfies a relationship M5 ≥ g1 x N1 + g2 x N2, a distance M6 between the first coil conductor and the second via conductor satisfies a relationship M6 ≥ g1 x N1, and a distance M7 between the second coil conductor and the fourth via conductor satisfies a relationship M7≥ g2 x N2.
As stated the argument made in the reply filed on 03/01/2021 is found persuasive, and it’s determined that the references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.